
	

113 HR 5592 IH: To require the Secretary of Health and Human Services to include certain areas within the frontier and remote area levels designations.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5592
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Gabbard (for herself and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Secretary of Health and Human Services to include certain areas within the frontier
			 and remote area levels designations.
	
	
		1.Modifying HRSA methodology for designation of frontier and remote areasNotwithstanding any other provision of law, in developing the methodology for the designation of
			 frontier and remote areas published in the Federal Register on May 5, 2014
			 (79 Fed. Reg. 25599), the Secretary of Health and Human Services shall—
			(1)designate as a frontier area any area in Hawaii or Alaska that is defined or designated as rural
			 under the law of the respective State for purposes of determining whether
			 the area qualifies as rural for a Federal program; and
			(2)include, in addition to the frontier and remote area levels otherwise defined pursuant to such
			 methodology, a level (developed in accordance with a process established
			 by the Secretary) for areas that have unique characteristics (such as
			 being geographically isolated) that should qualify such areas for such
			 designation.
			
